Lumpkin, P. J.
Without stating the facts of this case, it is sufficient to say that it turns upon the question indicated above, which was, in our opinion, rightly decided by the superior court. Sec- ■ tion 12 of the bankrupt act of 1898 declares that a bankrupt may, at a specified stage of the proceedings, “ offer terms of composition” *218to bis creditors, and provides for the filing of an “ application for the confirmation of a composition ” after its acceptance “in writing by a majority in number of all creditors whose claims have been allowed, which number must represent a majority in amount of such claims,” and after the bankrupt shall have made, under the order of the judge, a deposit of money sufficiently large to cover the “ consideration to be paid by the bankrupt to his creditors ” and pay all preferred debts and the costs of the proceedings. This section also specifies the terms and conditions upon which a composition may be confirmed, and directs that “ upon the confirmation of a composition, the consideration shall be distributed as the judge shall direct, and the case dismissed.” In section 14 of this act, it is declared that: “ The confirmation of a composition shall discharge the bankrupt from his debts, other than those agreed to be paid by the terms of the composition, and those not affected by a discharge.” See Brandenburg on Bankruptcy, 802, 803, 804.
A reading of these provisions of the bankrupt act will show, without discussion, that the proposition announced in the headnote is correct.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.